Title: To James Madison from William Lee, 27 February 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux feby 27. 1807

I enclose you a Moniteur containing an account of the most murderous battle that has been fought during this campaign.  Private accounts on which however no reliance can be placed say that the French lost eight general officers and that there remained on the field of battle thirty thousand French & Russians.  With great respect I have the honor to remain Your obt Servant,

Wm Lee

